Citation Nr: 1625410	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  08-36 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for reactive arthritis, claimed as Reiter's syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1977 to May 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Veteran testified at a Board hearing at the RO in May 2009.  A copy of the transcript of that hearing has been associated with the record.  The Board remanded the matter in April 2010 for additional development.  In October 2011, the Veteran was informed that the Veteran's Law Judge (VLJ) who presided over the May 2009 hearing was no longer employed by the Board, and the Veteran had the opportunity to request a hearing before a new VLJ.  The Veteran did not respond to the request, and thus waived his right to a new hearing.

The Board denied the claim in January 2012.  That decision was vacated by the United States Court of Appeals for Veterans Claims (Court) in a Unilateral Motion for Remand of February 2014, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013).  The Veteran elected to receive new hearing and decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the May 2009 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. 
 § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).

The claim was remanded in August 2014 pursuant to Bryant, and the Veteran was provided a new hearing in June 2015 before the undersigned VLJ.  The claim was remanded again for additional development in August 2015.  The Board is satisfied that there was substantial compliance with the remand directives.  Stegal v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Reactive arthritis clearly and unmistakably pre-existed service.

2.  The Veteran's pre-existing reactive arthritis clearly and unmistakably did not increase in severity during or as a result of active duty service.



CONCLUSION OF LAW

The criteria for service connection for reactive arthritis have not been met.  38 U.S.C.A. §§ 1110, 1113, 1137, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.      38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, the VCAA duty to notify initially was satisfied by way of a pre-adjudicatory letter the RO sent to the Veteran in September 2007.  This letter informed of the evidence required to substantiate the claim and of the respective responsibilities in obtaining this supporting evidence, including advising of how disability ratings and effective dates are assigned.  Thus, the Veteran has received all required notice concerning the claim.

VA also has a duty to assist a veteran in the development of a claim.  This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records (VA and private) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A;   38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's STRs, VA medical treatment evidence, and the Veteran's statements. 

Pursuant to the August 2015 Board remand, he was provided examinations and opinions in January and February 2016.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examinations are adequate because they were performed by medical professionals, and were based on a review of the record and history and symptomatology from the Veteran and a thorough examination of the Veteran.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

In Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that that the Veterans Law Judge (VLJ) who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  At the June 2015 hearing, the undersigned fully explained the issues on appeal, noted that basis of the prior determination and noted the elements of the claim that were lacking to substantiate the claim for benefits.  In addition, the undersigned sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Neither the Veteran nor his attorney has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board therefore finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error provided in notice during the hearing constitutes harmless error.  For these reasons, the Board is satisfied that VA has fulfilled the duties to notify and assist required by the VCAA.

Service Connection for Reactive Arthritis

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by a veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. 
§ 3.303(d).

At the time of the service entrance examination, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are considered as "noted."  38 C.F.R. 
§ 3.304(b).  When determining whether a defect, infirmity, or disorder is "noted" at entrance into service, supporting medical evidence is needed.  Crowe v. Brown, 
7 Vet. App. 238 (1994).

When the Veteran is presumed sound at entrance, the burden then falls on the Government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service. Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The U.S. Court of Appeals for Veterans Claims (Court) in Horn v. Shinseki, explained that even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness.  Rather, the burden is on VA to establish by clear and unmistakable evidence that it did not or that any increase was due to the natural progress of the disease.  25 Vet. App. 231, 235 (2012).

On the other hand, where a disorder is noted on service entrance or a Veteran is otherwise not presumed sound on entrance, 38 U.S.C.A. § 1153 applies.  In such claims, the evidence of record must simply show that there was an increase in disability during service to trigger the presumption of aggravation.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  "If the presumption of aggravation under section 1153 arises, the burden then shifts to the government to show a lack of aggravation by establishing 'that the increase in disability is due to the natural progress of the disease.'"  Wagner, 370 F.3d at 1096 (citing 38 U.S.C.A. § 1153).  This requires the government show by clear and unmistakable evidence that any increase in disability was due to the natural progress of the condition.  Cotant v. Principi, 17 Vet. App. 116, 130-32 (2003); Horn v. Shinseki, 25 Vet. App. at 235 (2012) ("Once the Veteran establishes worsening, the burden shifts to the Secretary to show by clear and unmistakable evidence that the worsening of the condition was due to the natural progress of the disease."); see also 38 C.F.R. § 3.306(b). 

Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (quoting Yanerson v. West, 12 Vet. App. 254, 258-59 (1999)).  The clear-and-unmistakable-evidence standard is an "onerous" one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232   (1991)); see also Yanerson, 12 Vet. App. at 263 (Nebeker, C.J., concurring in part and dissenting in part) ("[O]nly an inference that is iron clad and copper riveted can be 'unmistakable.'").

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

As an initial matter, the Board notes that the Veteran has been diagnosed with a condition formerly known as Reiter's syndrome.  The medical community now uses the term reactive arthritis.  Thus, although the Veteran's diagnosis was initially listed as Reiter's syndrome, the Board will use the current term, reactive arthritis, in its place.

The Veteran contends that his currently diagnosed reactive arthritis was aggravated by service.  He asserts that the condition preexisted service, but was aggravated due to the stress of being in service. 

No disease, injury, or defects related to reactive arthritis were noted on the Veteran's December 1976 report of medical examination, conducted nine months prior to his entry into active duty service.  Accordingly, the Veteran is presumed to have entered service in sound condition.  As such, the burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that a disability was both preexisting and not aggravated by service.

In this case, there is sufficient evidence to find that the reactive arthritis clearly and unmistakably preexisted service as the Veteran acknowledges it was diagnosed before service, and a June 1977 hospitalization record shows a diagnosis of reactive arthritis.  He officially entered active duty service in September 1977. 

The next question is whether reactive arthritis clearly and unmistakably was not aggravated during service.  Service treatment records do not show any treatment for reactive arthritis.  However, at the June 2015 Board hearing, the Veteran remarked that he believed that an ulnar nerve condition he experienced in service was a symptom of reactive arthritis. "Tardy ulnar nerve" was noted on his December 1976 report of medical examination, and was listed as the reason for his medical discharge.  Thus, the Board remanded the claim in August 2015 to obtain additional medical opinions to assist in determining whether reactive arthritis was linked to the tardy ulnar nerve condition, or any other symptoms in service. 

The Veteran was provided a VA examination in January 2016.  The examiner reviewed the claims file, examined the Veteran, and provided the following opinion: "[tardy ulnar nerve palsy and reactive arthritis] are not even closely related, whereby one condition (tardy ulnar nerve condition) could even remotely be the cause of the other condition (reactive arthritis).  Tardy ulnar nerve palsy is an abnormal condition characterized by atrophy of the first dorsal interosseous muscle and difficulty in performing fine manipulations.  It may be caused by injury of the ulnar nerve at the elbow and commonly affects individuals with a shallow ulnar groove or those who persistently rest their weight on their elbows.  Signs and symptoms of this disorder may include numbness of the small finger, of the contiguous half of the proximal and middle phalanges of the ring finger, and of the ulnar border of the hand.  Treatment concentrates on the prevention of further injury to the ulnar nerve.  Therapy may include the use of a doughnut cushion for the elbow to relieve the pressure on the ulnar nerve.  In contrast, reactive arthritis, is an acute inflammatory, asymmetrical bone inflammation, often of lower limb/foot (especially metatarsophalangeal joints, Achilles tendon insertion or plantar fascia insertion); triggered by local or systemic (e.g. sexually acquired or post enteric) infection; associated with skin eruptions, e.g. keratoderma blenorrhagicum; characteristic of [reactive arthritis] (i.e. arthritis, urethritis, conjunctivitis). Veteran's medical records, demonstrate that he acquired a gonorrheal infection while he was in the military.  He also was diagnosed with [reactive arthritis], before he entered the service.  Therefore, there is no supportive evidence that advocates any pathway whereby a tardy ulnar nerve condition can cause a reactive arthritis.  Thus, based on the objective evidence at hand, it is less likely than not (less than 50%), that the Veteran had a diagnosis of (a) Reactive Arthritis, that was incurred in or caused by (the) tardy ulnar nerve condition during service."

As the examiner only addressed whether reactive arthritis was related to the tardy ulnar nerve condition, and not whether reactive arthritis was aggravated in service generally, another opinion was obtained in February 2016.  The examiner explained that "progression and/or recurrence of this condition usual manifests as 'asymmetric and frequently involves the large weight-bearing joints (chiefly the knee and ankle); sacroiliitis or ankylosing spondylitis is observed in at least 20% of patients, especially after frequent recurrences.  Systemic symptoms including fever and weight loss are common at the onset of disease.  The mucocutaneous lesions may include balanitis, stomatitis, and keratoderma blennorrhagicum, indistinguishable from pustular psoriasis.  Involvement of the fingernails in reactive arthritis also mimics psoriatic changes.  When present, conjunctivitis is mild and occurs early in the disease course.  Anterior uveitis, which can develop at any time in HLA-B27 positive patients, is a more clinically significant ocular complication.  Carditis and aortic regurgitation may occur.  While most signs of the disease disappear within days or weeks, the arthritis may persist for several months or become chronic.' ...  However, the active duty and presumptive period records lack any objective, medically-based, clinical evidence to support signs and symptoms of reactive arthritis while on active duty and immediately following separation...  [T]here was no complaint, diagnosis, treatment, injury and/or event related to occurring and/or recurrence of reactive arthritis while on active duty and/or over the presumptive period."  Therefore, the examiner concluded that reactive arthritis, to include any potentially related condition, was neither incurred in nor caused by military service, nor proximately caused by or aggravated beyond its normal scope of progression by any service connected disability and/or time in military service.  In support of the opinion, the examiner cited the Veteran's credible lay testimony, review of the claims file, and several sources of medical literature.  

Here although the February 2016 examiner did not use the correct standard, the opinion as a whole reflects by clear and unmistakable evidence the condition was not aggravated by service.  Specifically, the examiner indicated the records "lack any objective, medically-based, clinical evidence to support signs and symptoms of reactive arthritis while on active duty."  

After a review of all the lay and medical evidence of record, the Board finds that the weight of the evidence demonstrates that the Veteran's reactive arthritis was not aggravated by service.  

The Board acknowledges the Veteran's assertion that his pre-existing reactive arthritis was aggravated during service.  However, he is not competent to render an opinion on this matter.  A layperson is competent to report observable symptomatology which comes to him via his senses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331   (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology, and the Veteran's and other lay statements therein cannot be accepted as competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377 , n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  While he is competent to testify regarding such observable symptomatology as joint and nerve pain, such assertions of in-service symptomatology do not equate to a diagnosis.  While all lay assertions must be considered, the Board finds they are not as probative as the remainder of the competent evidence of record.  Furthermore, the Veteran has not asserted that he is reporting the opinion of a competent expert as told to him, and his lay assertions have not later been affirmed by a competent expert.

The VA examinations and opinion of January and February 2016 are highly probative evidence, as they relied on sufficient facts and data, provided rationales for the opinions, and contained sound reasoning.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In support of the February 2016 opinion, the examiner relied on the Veteran's credible lay testimony, review of the claims file, and several sources of medical literature.  Hence, the probative evidence shows that the Veteran's reactive arthritis clearly and unmistakably pre-existed service, and clearly and unmistakably was not aggravated in service.  

A preponderance of the evidence is against the Veteran's claim for service connection for reactive arthritis.  The benefit of the doubt doctrine is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.








ORDER

Service connection for reactive arthritis is denied




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


